Order entered November 20, 2015




                                             In The
                                    QCourt of ~peal~
                          ,1'tftb mt~trttt of tltexa~ at maria~
                                     No. 05-15-01416-CR

                       HAROLD QUINNTIN PRATT, JR., Appellant

                                               v.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82573-2013

                                           ORDER
       The Court has before it appellant's November 19, 2015 prose "pauper's oath for appeal."

He states that he has no money and asks to be permitted to appeal as a "pauper." Our record

reflects that Malcolm Miranda is listed as appellant's attorney of record and Mr. Miranda has not

moved to withdraw from the appeal. Accordingly, because appellant is represented by counsel,

we DENY his pro se motion.


                                                      /s/   ADA BROWN
                                                            JUSTICE



                                                                            KlCEIVED lN
                                                                        i;OURT N ~PPEALS, 5th DISl

                                                                             OEC 0 9 2015
                                                                               USA MATZ
                                                                         CLERK. 5th DISTRICT
<tnurf of Appeals
lfiff~District of Wcxa.s ut Dallas                                                                    c\.~\;.5 PQ,<,'r4
George L. Allen Sr. Courts Building                                                                   0                ~-
600 Commerce Street. Suite 200                                                                    s(.~~~·"
                                                                                                  f:::::,_.,::;;;;.,OI>';~.-
Dallas, Texas 75202                                                                               3       1('!1-j,-·   -~-PITNEY   BOWES


                                                                                                                         $ 000.48 5
                                                                                                       ~ 00008~6274     NOV 20 20 t 5
                                                                                t.·;~.re;:w,;n·;o;,,.,.[ MAILED FROM ZIP CODE 75201

                                                  '";\




                           ~'· .. ,     '"
                                         ;,\'•\


                             ,.-.....



                                                         CASE: 05-15-01416-CR
                                                         HAROLD QUINNTIN PRATT JR.
                                                         COLLIN COUNTY DETENTION FACILITY
                                                         4300 COMMUNI~
                                                         MCKINNEY, T~